Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marshall Fontana Wiggs appeals the district court’s orders denying Wiggs’ motion to amend his 42 U.S.C. § 1983 (2006) complaint to add two new defendants and granting Defendants summary judgment in Wiggs’ § 1983 action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wiggs v. Wilson, No. 5:11-ct-03188-BO, 2013 WL 4456645 (E.D.N.C. Jan. 4, 2013 & Aug. 16, 2013). We deny Wiggs’ motion for the appointment of counsel on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.